MEMORANDUM **
Clayton Montclair appeals from the district court’s judgment and 20-month sentence imposed following a guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Montclair contends that the district court erred by ordering his federal sentence to run consecutively to his state sentence, which resulted from the revocation of his state parole. We reject that contention. The district court properly considered and evaluated the factors in U.S.S.G. § 5G1.3(c). See U.S.S.G. § 5G1.3, cmt. n. 3(C) (“The Commission recommends that the sentence for the instant offense be imposed consecutively to the sentence imposed for the revocation.”); United States v. Dowd, 417 F.3d 1080, 1089 (9th Cir.2005) (“The guidelines direct the court to evaluate a number of factors in making its determination, including factors that are generally considered in imposing a sentence, see 18 U.S.C. § 3553(a), as well as factors more specific to the choice between consecutive and concurrent sentences, see U.S.S.G. § 5G1.3(c), cmt. n. 3.”), cert. denied; — U.S. -, 126 S.Ct. 816, 163 L.Ed.2d 642 (2005). The district court also properly considered the sentencing factors in 18 U.S.C. § 3553(a). See United States v. Plouffe, 445 F.3d 1126, 1129 (9th Cir.2006) (amended), (“In determining whether a sentence is unreasonable, we are guided by the sentencing factors set forth in 18 U.S.C. § 3553(a).”), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.